Citation Nr: 1114802	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral foot disability to include as secondary to the service-connected status post permanent removal of bilateral great toenails and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the issues on appeal were previously characterized as entitlement to service connection for bilateral Morton's neuroma and entitlement to service connection for cervical spondylosis, lumbar degenerative disc disease, chronic lumbar strain.  However, in light of the evidence and the Veteran's statements, the Board finds that the Veteran's claims should be more broadly characterized as entitlement to service connection for a bilateral foot disability, service connection for a cervical spine disability, and service connection for a lumbar spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A hearing was held on October 29, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on May 5, 2010.  The transcript has also been associated with the claims file.

The issue of entitlement to service connection for a bilateral foot disability is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The May 2006 rating decision is final.  

3.  Evidence submitted subsequent to the May 2006 rating decision is new to the claims file and raises a reasonable possibility of substantiating the claims.

4.  The most persuasive evidence of record weighs against finding that a cervical spine disability is related to active service.  

5.  The most persuasive evidence of record weighs against finding that a lumbar spine disability is related to active service.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2010).

2.  The evidence received subsequent to the May 2006 rating decision is new and material and the claim of entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The evidence received subsequent to the May 2006 rating decision is new and material and the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  A cervical spine disability was not incurred in active service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

5.  A lumbar spine disability was not incurred in active service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in November 2006 with regard to the claims for service connection.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in February 2007.  Therefore, the notification requirements have been met.  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the decision below, the Board has reopened the Veteran's claims for service connection for a bilateral foot disability, cervical spine disability, and lumbar spine disability and, therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119- 120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The service treatment records, private treatment records, personnel records, and VA treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  The RO requested any records from the Social Security Administration (SSA); however, the SSA responded that they were unable to locate any medical record.  The Veteran was contacted by telephone in January 2009 and informed of the negative response from SSA.  The RO also requested the Veteran's National Guard records and the records have been associated with the claims file.  In addition, the Board recognizes that the Veteran has alleged that he was in a motor vehicle accident right before discharge in 1976 in Puerto Rico and that he was treated for a bruised kidney.  Although the service treatment records document that the Veteran was actually treated for a possible kidney infection following a 1973 in-service accident and only treated for a right leg problem following a 1976 in-service accident, the RO requested clinical records from the Naval Hospital in Puerto Rico and received all records dated from 1975 to 1976 with respect to the Veteran.  The clinical records are absent for any treatment related to an accident.  The Veteran has also stated that a report of investigation was conducted with respect to his accident.  However, the Board has requested the Veteran's personnel records and there is no such report included in the records.  Therefore, any further development is not required.  

In addition, the Veteran was afforded VA examinations in January 2006, March 2009, November 2009, and August 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as the examiners reviewed the claims file, considered the Veteran's statements, and provided medical opinions with supporting rationale.  In this respect, the Board acknowledges that the service treatment records reveal that the Veteran was apparently involved in two accidents during his period of active service.  Although no one VA examiner addressed both accidents in a single VA examination report, the March 2009 and August 2010 VA examiners provided nexus opinions with respect to the 1973 accident and the December 2009 VA examiner provided a nexus opinion with respect to the 1976 accident.  Therefore, the Board finds that the examinations are adequate.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

New and Material Evidence

Initially, the Board notes that the Veteran first submitted an application for VA compensation benefits in March 2005 and requested service connection for feet problems, back problems, and neck problems.  In the May 2006 rating decision, the RO denied service connection for bilateral Morton's neuroma with metatarsalgia (claimed as foot condition including ankle and nerve damage), denied service connection for cervical spondylosis, and denied service connection for lumbar degenerative disc disease and strain.  The Veteran was provided notification of the decision and his appellate and procedural rights, but did not express any disagreement with the decision.  Therefore, the May 2006 rating decision is final.  See 38 C.F.R. § 20.1103.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence associated with the claims file at the time of the May 2006 rating decision included the Veteran's application for benefits, the January 2006 VA examination report, VA treatment records, private treatment records, and service treatment records.  The RO denied the Veteran's claim for service connection for bilateral Morton's neuroma with metatarsalgia because the service treatment records were negative for any chronic foot disability and the January 2006 VA examiner provided a negative nexus opinion.  The RO denied the Veteran's claims for service connection for cervical spondylosis, lumbar degenerative disc disease, and chronic lumbosacral strain because the service treatment records did not reveal any ongoing complaints of back or neck pain and no diagnosis of a chronic condition of the spine related to service.  In addition, the RO noted the January 2006 VA examiner's opinion that the Veteran's lumbosacral strain was based on work-related injuries and there was no current diagnosis of the cervical spine.  

The evidence associated with the claims file subsequent to the May 2006 rating decision consists of VA examination reports, VA treatment records, private treatment records, lay statements, and the Veteran's statements and hearing testimony.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 2006 rating decision and finds that the evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection.  Initially, with respect to the petition to reopen the claims for service connection for a cervical spine disability and lumbar spine disability, the Board finds that the October 2010 statement from the Veteran's private physician, Dr. J.B.K. is new and material.  Dr. J.B.K. explained that the Veteran was under his care for cervical spondylosis and lumbar degenerative disc disease.  He was apparently involved in a motor vehicle accident while he was in the service.  It was possible that his accident caused his cervical spondylosis and lumbar degenerative disc disease to present at an earlier age than it normally would have.  As Dr. J.B.K. indicates that the Veteran's disabilities are related to active service, the evidence relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  With respect to the petition to reopen the claim of service connection for a bilateral foot disability, the Veteran submitted a lay statement from J.C.  She explained that she knew the Veteran before he was in the service and currently.  She stated that when the Veteran returned from the service, he had lots of different issues including problems with his feet and problems with his neck, upper, and lower back.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, as the Veteran's friend suggests that the Veteran had continuity of symptoms since service, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a bilateral foot disability, cervical spine disability, and lumbar spine disability.   

However, the Board notes that, the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disability and lumbar spine disability.  

The medical evidence shows that the Veteran has current disabilities of the lumbar spine and cervical spine.  The December 2009 VA examination report shows that the Veteran was diagnosed with degenerative disease of the cervical spine and severe degenerative disease of the lower lumbar spine.  

The Veteran has contended that his current disabilities are related to a motor vehicle accident that occurred during his period of active service.  The Veteran initially stated that he was involved in an accident shortly before he was discharged from service in April 1976.  He stated that the accident occurred when he was in Puerto Rico and he was diagnosed with a bruised kidney.  Subsequently, during his October 2010 hearing, the Veteran testified that his accident occurred in February 1976 and that he was diagnosed with a bruised kidney.  He stated that he was treated shortly after service for neck and back pain.  He has explained that his pain has continued until the present time.  

The service treatment records show that the Veteran was treated on December 28, 1973 at Camp Geiger for complaints of lower left back pain.  The Veteran stated that he was involved in an auto accident.  He was sitting at the time.  The impression was listed as possible kidney infection.  The lab was returned and noted to rule out urinary tract infection.  The Veteran was given Tylenol.  The remaining service treatment records are completely absent for any complaints or documentation of neck pain or back pain.  The February 22, 1976 clinical record shows that the Veteran complained of pain in his right lower leg and numbness of the leg.  It was noted that his leg was hurt in an accident.  The x-ray revealed no apparent fracture.  The inpatient treatment records requested from 1975 through 1976 only reveal treatment for the Veteran's bilateral ingrown toenails.  
In a March 3, 1976 clinical record, the Veteran was physically qualified for transfer.  The March 1976 separation examination report shows that the Veteran's head, face, neck, and scalp were clinically evaluated as normal.  The Veteran's spine was also clinically evaluated as normal.  The report is absent for any documentation or complaints related to the neck or back.    

The February 1981 report of medical examination completed for the purposes of enlistment into the Army National Guard shows that the Veteran's head, face, neck, and scalp were clinically evaluated as normal.  In addition, the Veteran's spine was clinically evaluated as normal.  The report is absent for any complaints or documentation related to the neck or back.  In the accompanying report of medical history, the Veteran checked no as to having experienced any recurrent back pain.  The Veteran also checked no as to having experienced any bone, joint, or other deformity.  

The February 1981 private treatment record shows that the Veteran reported pain in his mid back on the right side and that his job required a lot of lifting.  

A December 1997 private treatment record shows that the Veteran reported experiencing a neck strain.  In an April 1998 private treatment record, the Veteran reported pain in his back from 1 week ago.  In another April 1998 private treatment record, the Veteran reported pain in his neck from 1 week ago.  In an August 1998 private treatment record, the Veteran reported that he hurt his back playing football.  

The November 1998 report of medical examination shows that the Veteran's spine was clinically evaluated as normal and that the Veteran's head, face, neck, and scalp were clinically evaluated as normal.  The report does not include any notations or documentation with respect to the neck or back.    

In a July 2002 private treatment record, the Veteran reported persistent low back pain, somewhat increased recently, 11 days after falling onto his low back.  He had not had medical treatment for this.  The diagnosis was listed as lumbar strain.                                                                                         

In a March 2003 VA treatment record, the Veteran reported that he fell in August at work and that he started to have back pain and trouble lifting.  It was noted that the Veteran fell over a bar at work and fell 4 feet and had pain that started two days later.  Currently, the pain had increased for two weeks after lifting 70 pound crates at work.  
                                                                         
In a July 2003 treatment record, the Veteran stated that he had right low back pain after a work injury.  He was lifting a bedplate weighing 65-70 pounds,                                                                                                                               twisting to the right.  He had similar low back pain approximately one year ago with some periodic burning ever since.  He had a negative past medical history.  The diagnosis was listed as strain, low back.  Subsequently, the Veteran reported improving low back pain 14 days after lifting injury.  The x-rays were negative of the low back.  The diagnosis was listed as healing low back strain.  

In a July 2004 private treatment record, the Veteran complained of a knot on the right side of his neck and a knot on his back.  

In a September 2005 VA treatment record, the Veteran reported that he had experienced chronic back pain for more than 15 years.  

 The Veteran was afforded a VA examination in January 2006.  The Veteran reported that he sustained an injury to his back four years ago when he fell off of a machine while crawling on the machine while working and his back hit a metal bar.  He was seen at an outpatient facility in Kentucky.  He was examined and told that he had a muscle strain.  He has continued to have pain over the low back.  The pain he had over the low back area started approximately four years ago when he sustained a work related injury.  The examiner listed a diagnosis of chronic lumbosacral strain by history from a work related injury approximately four years ago.  It is not a service-connected injury.  The examiner noted that the diagnosis of chronic lumbosacral strain was first noted approximately four or five years ago following a work related injury.  There were no complaints of any problems while he was in the service in regard to his back nor for several years after he was discharged from the service until three or four years ago when he was involved in the work related injury.  Therefore, in regard to the lumbosacral sprain, it was not caused by or the result of a service connected injury.  

In a January 2007 VA treatment record, the Veteran reported that he always had low back and neck pain since discharge from the military in the late 1970s.  He stated that the pain had increased over the years, but then he had an accident at work in 2004 when he fell off of a machine.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that in 1976, he was stationed in Puerto Rico and was involved in a motor vehicle accident.  He stated that he was evaluated in the emergency room and diagnosed with a bruised kidney.  He was not hospitalized and returned to his unit with no restrictions.  He stated that he had back pain since the auto accident.  He was discharged just a couple of weeks following the accident.  The Veteran stated that since discharge, he had seen private doctors for his back and neck pain.  The Veteran's back pain had gotten worse and he developed severe disc disease and had to retire from his work as a machinist because of the back and neck pain a couple of years ago.  The examiner included diagnoses of degenerative disc disease and degenerative arthritis of the cervical and lumbar spines and chronic lumbosacral strain.  The examiner opined that it was less likely as not that the minor back injury sustained in the auto accident in 1973 was the cause of the Veteran's present back problems.  The Veteran did not require hospitalization and the separation examination report revealed no spine problems.  

The Veteran was afforded a VA examination in December 2009.  The Veteran stated that while in service in 1976 he was involved in a truck accident when his truck hit a tree.  He states that his head hit the mirror and dash and that he was transported to the hospital and after two weeks, he was transferred back to the United States.  He stated that his neck and low back pain continued since that time and has become progressively worse.  He stated that he saw private doctors beginning in 1980 for the condition.  The x-ray of the cervical spine revealed an impression of degenerative disease of the cervical spine with no malalignment.  The x-ray of the lumbar spine showed an impression of severe degenerative disease in the lower lumbar apophyseal joints.  The examiner noted that it was his medical opinion that the Veteran's condition of cervical spine and lumbosacral degenerative joint disease was not caused by or related to the truck accident in which he was involved in February 1976 because there was no chronicity of care and because by his own admission in the evidence of record, his condition had healed and he had no symptoms for many years afterward. 

In a June 2009 VA treatment record, the Veteran reported that the back pain started in 2005 after he fell over a machine.  

The Veteran was afforded a VA examination in August 2010.  The Veteran was involved in a motor vehicle accident in 1973 injuring his cervical and lumbar spine.  He was taken to a hospital and told that he had a bruised kidney and was discharged.  The examiner opined that it was his opinion that the Veteran's current cervical and lumbar spine conditions were not secondary, related to, or caused by the motor vehicle accident in service as there was no immediate continuity of care documented by history or formal record following his discharge from service.  However, there was remote history and treatment records of cervical and lumbar injuries noted in the claims file and listed in the examination report.  

In an October 2010 statement, the Veteran's private physician, Dr. J.B.K., explained that the Veteran was under his care for cervical spondylosis and lumbar degenerative disc disease.  He was apparently involved in a motor vehicle accident while he was in the service.  It was possible that his accident caused his cervical spondylosis and lumbar degenerative disc disease to present at an earlier age than it normally would have.  

In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cervical spine disability and lumbar spine disability to active service.  With regard to conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions.  In so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Here, the Board finds that the VA examiners' opinions are the most persuasive evidence of record with respect to the etiology of the Veteran's cervical spine disability and lumbar spine disability.  The examiners reviewed the entire claims file including the service treatment records and the Veteran's statements and provided negative nexus opinions based on the evidence of record.  Cumulatively, the examiners provided negative nexus opinions based on the lack of continuity of symptoms and normal findings at separation from active service.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.'  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board notes that the private physician opined that it was possible that the Veteran's accident caused his cervical spondylosis and lumbar degenerative disc disease to present at an earlier age that it normally would have.  However, the private physician did not note that he reviewed any pertinent records and there is no indication that the physician was made aware of the normal findings at separation from service and several years after separation from active service.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In addition, the private physician's use of the word "possible" in his opinion renders the opinion speculative and does not create an adequate nexus for the purposes of establishing service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  Consequently, the Board finds that the private physician's opinion does not provide a sufficient basis for a grant of service connection.  Since service connection may not be based on a resort to pure speculation or even remote possibility, the Board concludes that the preponderance of the evidence is against a grant of service connection for a cervical spine disability and lumbar spine disability.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993), see also 38 C.F.R. § 3.102.

Here, the only other evidence relating the current cervical spine and lumbar spine disabilities to active service is the Veteran's personal statements and the statements of his friends and family members.  As noted above, the Veteran has testified that he has experienced back and neck pain since his in-service accident and that his current disabilities are related to service.  The Veteran has also submitted numerous lay statements from friends and family members.  In a lay statement, J.C. explained that she knew the Veteran for many years and that she knew him before he was in the service and currently.  She explained that when the Veteran came home from the service, he had lots of different issues.  He had problems with his feet.  He also had problems with his neck and upper and lower back.  In another lay statement, B.C. stated that her father couldn't play games because his back was always hurting him.  G.C. stated that he missed playing baseball and football with his father because his back was always hurting.  In another statement, L.C., the Veteran's sister, stated that the Veteran told her that he hurt his neck and back during a car accident.  She stated that she knew this because she had to take him to the emergency room to be treated.  In another statement, W.C. stated that after the Veteran's discharge, he explained that he was in an accident and had severe pain in his neck, back, and legs.  She stated that in her opinion, he had endured all this pain and should be taken care of.  In a statement from J.C., she noted that the Veteran had back and neck pain ever since he was discharged from the military and that he was even at the emergency room several times for his neck and back.  In a statement from K.C., she explained that she was married to the Veteran since July 1980 and that the Veteran has had issues with his back and neck.  In a statement from D.L., it was noted that when the Veteran got out of the service, he told her about the car accident and that he continued to have problems with his back and neck.  

The Board acknowledges the statements relating the Veteran's current conditions to active service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Although the Veteran is competent to report that he has neck and back pain and his friends and family are competent to report what they have witnessed, they are not competent to render medical opinions as to the etiology of the Veteran's disabilities.  As noted above, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine disability and lumbar spine disability and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service accident as well as his current symptoms, the Board accords his statements regarding the etiology of his disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the origin or onset of the Veteran's disabilities are matters of medical complexity and are often the subject of conflicting opinions.  Additionally, the Veteran and his friends and family have only offered conclusory statements regarding the relationship between his in-service motor vehicle accidents and his current disorders.  In contrast, the VA examiners reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the VA examiners' opinions are the most persuasive evidence of record with respect to the etiology of the Veteran's cervical spine disability and lumbar spine disability.   

The Board also recognizes that service connection may be granted on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In this respect, the Veteran can attest to experiencing pain since service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the October 2010 hearing, the Veteran testified that he experienced pain in his neck and back since service and that he did seek treatment, but that the records were unavailable.  The Veteran also submitted lay statements attesting to his complaints of neck and back pain following separation from active service.  However, the Board finds that the Veteran and his friends and family are not credible with respect to the reports of continuity of symptomatology.  As noted above, the service treatment records show that the Veteran was apparently involved in two separate accidents.  Although the 1973 clinical record shows that the Veteran complained of lower back pain, there are no continued complaints or documentation of any back or neck problems.  In addition, the 1976 clinical record shows that the Veteran only complained of problems with his right leg after an accident, not his back or neck.  In fact, the separation examination report shows that the Veteran's spine and neck were clinically evaluated as normal and the report was absent for any documentation or complaints related to the neck or back.  Although the Veteran complained of back pain after service in 1981, he related this pain to his post-service job where he had to do heavy lifting.  Indeed, the February 1981 report of medical examination shows that the Veteran's head, face, neck, scalp, and spine were clinically evaluated as normal.  The report is absent for any complaints or documentation related to the neck or back.  In the accompanying report of medical history, the Veteran checked no as to having experienced any recurrent back pain.  The Board recognizes that the Veteran has a long history of neck and back complaints; however, the Veteran did not relate these complaints to active service until approximately 2005 - when he initially sought entitlement to service connection.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  In fact, the January 2006 VA examination report noted that the Veteran's low back pain started approximately four years ago when he sustained a work related injury.  Therefore, the Board finds that the Veteran's statements and those of his friends and family attesting to the chronicity of the Veteran's symptoms following service are not credible as they do not hang together with the documentary evidence of record.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief . . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that interest in the outcome of a proceeding may affect the credibility of testimony); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, entitlement to service connection for a cervical spine disability and lumbar spine disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Finally, service connection on a presumptive basis is also not warranted.  There is no evidence of arthritis within one year of service to a compensable degree. Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. § 3.309 (2010).

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a cervical spine disability and lumbar spine disability.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a cervical spine disability and lumbar spine disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral foot disability is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to service connection for a lumbar spine disability is denied.  


REMAND

Reason for Remand:  to obtain a new VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that a new VA examination is required with respect to the Veteran's claim for service connection for a bilateral foot disability.  The Veteran has contended that his bilateral foot disability was caused by wearing the wrong size boots during active service or, in the alternative, that it is secondary to his service-connected status post permanent removal of bilateral great toenails.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Veteran was afforded VA examinations in January 2006, March 2009, and August 2010.  The January 2006 examiner opined that the diagnosis of Morton's neuroma involving the right and left foot was noted to occur approximately three or four years ago.  There was no mention of it in any of the service notes and it did not appear until approximately four or five years ago and, therefore, the diagnosis of Morton's neuroma was not caused by or the result of a service-connected injury.  The March 2009 VA examiner diagnosed the Veteran with metatarsal degenerative arthritis, hallux valgus, and metatarsalgia.  The examiner opined that the diagnoses were not due to the ingrown toenail problem that the Veteran experienced while in the military service.  The August 2010 VA examiner stated that since the Veteran did not presently offer evidence of a Morton's neuroma of either the right or left foot, it was less likely as not that a previously diagnosed Morton's neuroma of either the left or right foot was caused by or related to his military service or to his bilateral great toenail removal as there was no nexus.  

In this case, the Board finds that a new VA examination is warranted.  Here, the RO originally framed the issue on appeal as entitlement to service connection for Morton's neuroma.  However, when the Veteran filed his claim for service connection, he requested service connection for foot problems.  In Clemons v. Shinseki, the Court held that VA should consider all possible diagnoses arising from similar symptoms.  The Court pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render..." when determining what his actual claim may be.  Although the March 2009 VA examiner addressed all current diagnoses related to the feet, the examiner did not provide a rationale for the expressed opinion and did not address whether the Veteran's disabilities were caused by or aggravated by the service-connected status post permanent removal of bilateral great toenails.  See 38 C.F.R. § 3.310.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to address the nature and etiology of any bilateral foot disability that may be present.  

Finally, the Veteran should also be provided a notification letter with respect to the evidence needed to substantiate a claim of service connection on a secondary basis.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should also include an explanation as the information needed to establish secondary service connection under 38 C.F.R. § 3.310(a).

2.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his current bilateral foot disability.  The claims file must be provided to the examiner for review in connection with the examination.  The examiner should provide all diagnoses with respect to the Veteran's feet.  After examining the appellant and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any bilateral foot disability is causally or etiologically related to active service.  Specifically, the examiner should address the Veteran's contention that his bilateral foot disability is related to wearing the wrong size boots during service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any bilateral foot disability was caused by or aggravated by the status post permanent removal of bilateral great toenails.  By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After conducting any additional development deemed necessary, the RO/AMC should reconsider the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


